 20-01010-jlg       Doc 33       Filed 07/23/20 Entered 07/23/20 20:26:13           Main Document
                                               Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 7
                                                               :
ORLY GENGER,                                                   :   Case No. 19-13895 (JLG)
                                                               :
                                    Debtor.                    :
                                                               :
---------------------------------------------------------------x
DALIA GENGER,                                                  :
                                                               :
                                    Plaintiff,                 :
v.                                                             :   Adv. Pro. No. 20-01010 (JLG)
                                                               :
ORLY GENGER, MICHAEL BOWEN, ARIE                               :
GENGER, ARNOLD BROSER, DAVID                                   :
BROSER, ERIC HERSCHMANN, THE                                   :
GENGER LITIGATION TRUST, ADBG LLC,                             :
TEDCO INC., and DEBORAH PIAZZA as                              :
Chapter 7 Trustee,                                             :
                                                               :
Defendants.                                                    :
---------------------------------------------------------------x

                                      CERTIFICATE OF SERVICE

       I, Heather Montgomery, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the noticing agent for the Chapter 7 Trustee in the above-captioned
case.

        On July 17, 2020, at my direction and under my supervision, employees of KCC caused
to be served the following documents via Electronic Mail upon the service list attached hereto as
Exhibit A; and on July 18, 2020 via Overnight Mail upon the service list attached hereto as
Exhibit B:

       Various Defendants’ Reply and Opposition to Plaintiff Dalia Genger’s
        Memorandum of Law (A) In Opposition to Motions to Dismiss Amended Complaint
        and (B) In Support of Cross-Motion for Summary Judgment [Docket No. 26]; and
20-01010-jlg    Doc 33   Filed 07/23/20 Entered 07/23/20 20:26:13       Main Document
                                       Pg 2 of 6



      Declaration of Jared C. Borriello in Support of Various Defendants' Reply and
       Opposition to Plaintiff Dalia Genger's Memorandum of Law (A) In Opposition to
       Motions to Dismiss Amended Complaint and (B) In Support of Cross-Motion for
       Summary Judgment [Docket No. 27].


Dated: July 23, 2020


                                                /s/ Heather Montgomery
                                                Heather Montgomery
                                                KCC
                                                222 N Pacific Coast Highway, Suite 300
                                                El Segundo, CA 90245




                                          -2-
20-01010-jlg   Doc 33   Filed 07/23/20 Entered 07/23/20 20:26:13   Main Document
                                      Pg 3 of 6




                                Exhibit A
         20-01010-jlg        Doc 33       Filed 07/23/20 Entered 07/23/20 20:26:13                        Main Document
                                                        Pg 4 ofA6
                                                         Exhibit
                                                           Master Service List
                                                        Served via Electronic Mail


              Description                         Company                         Contact                          Email
 Eric Herschmann                     c/o Kasowitz Benson Torres LLP       Eric Herschmann         eherschmann@kasowitz.com
 Michael Bowen                       c/o Kasowitz Benson Torres LLP       Michael Bowen           mbowen@kasowitz.com
 The Genger Litigation Trust         c/o Stein & Harris                   Lance Harris            lance@steinharris.com
 Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          Beth Claire Khinchuk    bkhinchuk@emmetmarvin.com
 Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          John Dellaportas        jdellaportas@emmetmarvin.com
 Counsel to Dalia Genger             Emmet, Marvin & Martin, LLP          Thomas A. Pitta         tpitta@emmetmarvin.com
 Counsel to Arnold Broser, David
 Broser, ADBG LLC, and Tedco, Inc.   Hughes, Hubbard & Reed LLP           Christopher Gartman     chris.gartman@hugheshubbard.com
 Counsel to Arnold Broser, David
 Broser, ADBG LLC, and Tedco, Inc.   Hughes, Hubbard & Reed LLP           Christopher K. Kiplok   chris.kiplok@hugheshubbard.com
 Counsel to Dalia Genger             Law Offices of Ira Daniel Tokayer    Ira Daniel Tokayer      imtoke@mindspring.com
 Counsel to Orly Genger, Debtor      Reitler Kailas & Rosenblatt LLC      Julie B. Wlodinguer     jwlodinguer@reitlerlaw.com
 Counsel to Orly Genger, Debtor      Reitler Kailas & Rosenblatt LLC      Yann Geron              ygeron@reitlerlaw.com
 Chapter 7 Trustee                   Tarter Krinsky & Drogin LLP          Deborah Piazza          dpiazza@tarterkrinsky.com
 Counsel to Chapter 7 Trustee        Tarter Krinsky & Drogin LLP          Rocco A. Cavaliere      rcavaliere@tarterkrinsky.com




In re Orly Genger
Case No. 19-13895 (JLG)                                        Page 1 of 1
20-01010-jlg   Doc 33   Filed 07/23/20 Entered 07/23/20 20:26:13   Main Document
                                      Pg 5 of 6




                                Exhibit B
                                                                    Exhibit B
                                                            Served via Overnight Mail



          Description               CreditorName         CreditorNoticeName                    Address1                 City   State     Zip

 Counsel to Dalia Genger,   Law Offices of Ira Daniel
 Plaintiff                  Tokayer                     Ira Daniel Tokayer       420 Lexington Avenue, Suite 2400   New York   NY      10170
                                                                                                                                                                   20-01010-jlg
                                                                                                                                                                   Doc 33
                                                                                                                                                             Pg 6 of 6
                                                                                                                                               Filed 07/23/20 Entered 07/23/20 20:26:13
                                                                                                                                                                   Main Document




In re Orly Genger
Case No. 19-13895 (JLG)                                            Page 1 of 1
